Mr. Oscar C. Roberts, Jr. P.O. Box 137 Diaz, Arkansas 72043
Dear Mr. Roberts:
This is in response to your request for certification, pursuant to A.C.A. § 7-9-107 (Repl. 1993), of the following popular name and ballot title for a proposed constitutional amendment:
                             (Popular Name)                      AN AMENDMENT TO PROHIBIT THE             UNREASONABLE HARASSMENT OF THE TRAVELING PUBLIC                             (Ballot Title)  AN AMENDMENT TO THE CONSTITUTION OF THE STATE OF ARKANSAS GIVING THE ARKANSAS STATE POLICE AND THE ARKANSAS HIGHWAY POLICE THE PRIMARY RESPONSIBILITY FOR THE ENFORCEMENT OF ALL TRAFFIC LAWS ON THE FEDERAL HIGHWAY SYSTEM IN THE STATE OF ARKANSAS.
The Attorney General is required, pursuant to Section 7-9-107, to approve and certify the popular name and ballot title of all proposed initiative and referendum acts or amendments before the petitions are circulated for signature. The law provides that the Attorney General may substitute and certify a more suitable and correct popular name and ballot title, or if the proposed popular name and ballot title are sufficiently misleading, the entire petition may be rejected.
Section 7-9-107 neither requires nor authorizes this office to make legal determinations concerning the merits of the act or amendment or likelihood that it will accomplish its stated objective. Consequently, this review has been limited to determining whether the proposed popular name and ballot title accurately and impartially summarize the provisions of your proposed amendment.
The purpose of my review and certification is to insure that the popular name and ballot title honestly, intelligently, and fairly set forth the purpose of the proposed amendment. See Arkansas Women's Political Caucusv. Riviere, 282 Ark. 463, 466, 677 S.W.2d 846 (1984). The popular name is primarily a useful legislative device. Pafford v. Hall, 217 Ark. 734,233 S.W.2d 72 (1950). It need not contain detailed information or include exceptions which might be required of a ballot title, but it must not be misleading or give partisan coloring to the merit of the proposal. Chaneyv. Bryant, 259 Ark. 294, 532 S.W.2d 741 (1976); Moore v. Hall,229 Ark. 411, 316 S.W.2d 207 (1958). The popular name is to be considered together with the ballot title in determining its sufficiency. Id.
A ballot title must include an impartial summary of the proposed amendment which will give the voter a fair understanding of the issues presented. Hoban v. Hall, 229 Ark. 416, 417, 316 S.W.2d 185 (1958); Beckerv. Riviere, 270 Ark. 219, 223, 226, 604 S.W.2d 555 (1980). According to the court, if information omitted from the ballot title is an "essential fact which would give the voter serious ground for reflection, it must be disclosed." Bailey v. McCuen, 318 Ark. 277, 285, 884 S.W.2d 938 (1994),citing Finn v. McCuen, 303 Ark. 418, 798 S.W.2d 34 (1990), Gaines v.McCuen, 296 Ark. 513, 758 S.W.2d 403 (1988), Hoban v. Hall, supra, andWalton v. McDonald, 192 Ark. 1155, 97 S.W.2d 81 (1936). It has been stated that the ballot title must be: 1) intelligible, 2) honest, and 3) impartial. Becker v. McCuen, 303 Ark. 482, 798 S.W.2d 71 (1990), citingLeigh v. Hall, 232 Ark. 558, 339 S.W.2d 104 (1960).
Applying the above precepts, it is my conclusion that the popular name and ballot title that you have submitted, when construed together, do not meet the requirements of the law. More specifically, the language used in the popular name that you have submitted tends to be misleading and gives a partisan coloring to the merit of the proposal. Moreover, the ballot title that you have submitted does not contain a sufficient summary of the proposed amendment to give the voter a fair understanding of the issues presented.
It is therefore my conclusion that a more suitable, complete, and correct popular name and ballot title should be substituted for those proposed. The following is hereby certified in order to insure that, when construed together, the popular name and ballot title accurately set forth the purpose of the proposed amendment:
                             (Popular Name)                             FEDERAL HIGHWAY                      TRAFFIC ENFORCEMENT AMENDMENT                             (Ballot Title)  AN AMENDMENT TO THE CONSTITUTION OF THE STATE OF ARKANSAS GIVING THE ARKANSAS STATE POLICE AND THE ARKANSAS HIGHWAY POLICE THE PRIMARY RESPONSIBILITY FOR THE ENFORCEMENT OF ALL TRAFFIC LAWS ON THE FEDERAL HIGHWAY SYSTEM IN ARKANSAS; ALLOCATING ALL FINES AND COSTS ARISING FROM ARRESTS MADE BY CITY, COUNTY, OR TOWNSHIP OFFICIALS FOR OFFENSES ON FEDERAL HIGHWAYS TO THE STATE MEDICAID FUND; REQUIRING DISMISSAL OF PUBLIC OFFICIALS WHO ENGAGE IN COLLUSION TO CIRCUMVENT THE PURPOSES OF THIS AMENDMENT; AUTHORIZING ONLY THE OFFICER MAKING A TRAFFIC STOP TO ISSUE A TICKET, SUMMONS, OR TO MAKE AN ARREST FOR THAT VIOLATION; AND FOR OTHER PURPOSES.
Pursuant to A.C.A. § 7-9-108, instructions to canvassers and signers are enclosed herewith.
Sincerely,
WINSTON BRYANT Attorney General
WB:SA/cyh